DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a predetermined amount of torque and release force" in line 2.  It is indefinite what is the predetermined amount of torque and release force.
Claim 4 recites the limitation "a predetermined amount of torque and release force" in line 2.  It is indefinite what is the predetermined amount of torque and release force.
Claim 14 recites the limitation "a pull force of a first value " in line 2.  It is indefinite what is the pull force of a first value.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US Patent No. 9,397,719).
Regarding claim 1, Schmidt discloses an attachment system for a portable electronic device, comprising: 
a clip unit comprising a clip magnet disposed between a base plate and a top cover and a clip lip formed on the top cover (see annotated Fig. 2); and
an attachment adapter (bracket with an elastic band) for attached to a back side of the base plate and configured for attachment of the clip unit to an article (see Fig. 21), 
wherein the clip magnet is positioned to be aligned with a magnet in the portable electronic device in response to the clip unit being mated with the portable electronic device (see Fig. 1 and annotated Fig. 2).  
Regarding claim 2, Schmidt discloses, wherein the clip lip is configured to engage a lip (172) formed on the portable electronic device when the clip unit is to be mated with the portable electronic device (see Fig. 8).  
Regarding claim 3, Schmidt discloses, wherein the clip magnet comprises a single-piece is magnet providing a predetermined amount of torque and release force (see annotated Fig. 2).  
Regarding claim 4, Schmidt discloses, wherein the clip magnet comprises a set of magnets providing a predetermined amount of torque and release force (see annotated Fig. 2).  
Regarding claim 5, Schmidt discloses, wherein the attachment adapter comprises one of an adhesive layer, a helical ring, a bracket with an elastic band coupled thereto, a rotation lock unit and an arm band (bracket with an elastic band, see Fig. 21).  
Regarding claim 7, Schmidt discloses, wherein the base plate and the top cover are connected by a snap fit assembly (see annotated Fig. 2).  
Regarding claim 8, Schmidt discloses, wherein in response to the clip unit being in contact with the portable electronic device, the clip lip slides under with the lip (172) formed on the portable electronic device and the lip formed on the portable electronic device slides under the clip lip, resulting in locking of the clip unit to the portable electronic device (see annotated Fig. 2; also Figs. 8-11).  
Regarding claim 9, Schmidt discloses, wherein the clip magnet aligns with the magnet (164) in the portable electronic device to securely attached the clip unit to the portable electronic device (see annotated Fig. 2; also Figs. 6 and 7).  
Regarding claim 10, Schmidt discloses, wherein in response to the clip unit being attached to the portable electronic device, the clip unit is released from the portable electronic device by rotation of the portable electronic device relative to the clip unit by at least N degree of angular displacement (see annotated Fig. 2; also Figs. 8-11).
Regarding claim 11, Schmidt discloses, wherein the portable electronic device is rotated about the clip unit about a rotation axis perpendicular to a front surface of the clip unit (see annotated Fig. 2; also Figs. 8-11). 
 	Regarding claim 12, Schmidt discloses, wherein the N degree of angular displacement comprising 60 degree (see annotated Fig. 2; also Figs. 8-11).  
Regarding claim 13, Schmidt discloses, wherein the rotation comprises clockwise rotation or counter-clockwise rotation (see annotated Fig. 2; also Figs. 8-11).  
Regarding claim 14, Schmidt discloses, wherein the clip magnet and the magnet (164) in the portable electronic device have a pull force of a first value in response to the clip unit being mated with the portable electronic device; and the angular displacement of the clip unit relative to the portable electronic device as a result of the rotation reduces the pull force of the magnets to release the clip unit from the portable electronic device (see annotated Fig. 2; also Figs. 8-11).  

    PNG
    media_image1.png
    379
    445
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677